DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-5, 7-11, 13-15, 17-19, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art in Zeng et al. (U.S. Patent Application Publication 2016/0005204) does not teach nor suggest in detail “wherein the audio segment recognition model is based on a plurality of training sets and is obtained via training by applying a classification recognition algorithm, and each training set corresponds to a class, and each sample corresponding to the same audio segment is located in the same training set, wherein a step of the acquiring the audio segment recognition model comprises: some complete music and the music name corresponding to each complete music is collected from the Internet, and then complete music is segmented to obtain several real music segments, each real music segment is regarded as a class, for each class, a large amount of music data that has performed the real music segment is collected from the Internet as sample data of the each class, so as to obtain the training set corresponding to the each class” in combination with all the elements of each independent claim as argued by the Applicants (In remarks filed on 09 March 2022). Zeng et al. only discloses a content pushing method for a display device that comprises: detecting audio in an environment; acquiring at least one keyword of the audio; acquiring a content to be displayed associated with the keyword of the audio; and pushing the content to be displayed to the display device for the display device to display the content to be displayed (Figs. 5 and 6; paragraphs [0078], [0150], and [0170]-[0179]). 
So as indicated by the above statements, the closest prior art as discussed above, either singularly or in combination, fail to anticipate or render the above discussed features/limitations obvious and additionally, applicant’s arguments have been considered persuasive, in light of the claim limitations as well as the enabling portions of the specification.
Furthermore, prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
A content pushing method for a display device comprises: detecting audio in an environment; acquiring at least one keyword of the audio; acquiring a content to be displayed associated with the keyword of the audio; and pushing the content to be displayed to the display device for the display device to display the content to be displayed, wherein a step of the acquiring at least one keyword of the audio comprises: acquiring audio information of the audio in the environment; matching the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree; and acquiring the keyword corresponding to the sample audio segment with the highest matching degree from the database as the keyword for the audio, wherein the database contains a plurality of sample audio segments and a plurality of keywords corresponding to the plurality of sample audio segments, wherein the audio information comprises: an audio segment corresponding to the audio; a step of the acquiring audio information of the audio in the environment comprises: inputting the audio into an audio segment recognition model for recognition to determine the audio segment corresponding to the audio, wherein after a step of the inputting the audio into an audio segment recognition model for recognition, the method further comprises: adding the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and training and updating the audio segment recognition model, wherein the audio segment recognition model is based on a plurality of training sets and is obtained via training by applying a classification recognition algorithm, and each training set corresponds to a class, and each sample corresponding to the same audio segment is located in the same training set, wherein a step of the acquiring the audio segment recognition model comprises: some complete music and the music name corresponding to each complete music is collected from the Internet, and then complete music is segmented to obtain several real music segments, each real music segment is regarded as a class, for each class, a large amount of music data that has performed the real music segment is collected from the Internet as sample data of the each class, so as to obtain the training set corresponding to the each class (Independent claim 1; claims 3-5 and 7-10 depend from claim 1).
A content pushing device for a display device comprises: an audio detector configured to detect audio in an environment; a first acquirer configured to acquire at least one keyword of the audio; a second acquirer configured to acquire a content to be displayed associated with the keyword of the audio; and a pushing circuit configured to push the content to be displayed to the display device for the display device to display the content to be displayed, wherein the first acquirer comprises: an audio information acquisition circuit configured to acquire audio information of the audio in the environment; a matching circuit configured to match the audio information with a sample audio segment in a database to determine the sample audio segment with a highest matching degree; and a keyword acquisition circuit configured to acquire the keyword corresponding to the sample audio segment with the highest matching degree from the database as the keyword for the audio, wherein the database contains a plurality of sample audio segments and a plurality of keywords corresponding to the plurality of sample audio segments, wherein the audio information comprises: an audio segment corresponding to the audio; the audio information acquisition circuit comprises: a segment recognition subcircuit configured recognize inputted audio by an audio segment recognition model, so as to determine the audio segment corresponding to the audio; wherein the audio information acquisition circuit further comprises: a training subcircuit configured to, after the segment recognition circuit finishes recognizing the audio, add the audio to a training set corresponding to the audio segment recognition model according to a recognition result, and train and update the audio segment recognition model wherein the audio segment recognition model is based on a plurality of training sets and is obtained via training by applying a classification recognition algorithm, and each training set corresponds to a class, and each sample corresponding to the same audio segment is located in the same training set, wherein a step of the acquiring the audio segment recognition model comprises:8Appl. No. 16/643,112 Attorney Docket No. 37245UResponse To Non-Final Office Action Mailed On December 9, 2021some complete music and the music name corresponding to each complete music is collected from the Internet, and then complete music is segmented to obtain several real music segments, each real music segment is regarded as a class, for each class, a large amount of music data that has performed the real music segment is collected from the Internet as sample data of the each class, so as to obtain the training set corresponding to the each class (Independent claim 11; claims 13-15 and 17-19 depend from claim 11).
A display device comprising: a display screen; at least one processor; and a storage medium configured to store a program and control, when the program runs, the at least one processor to execute the content pushing method according to claim 1 (Independent claim 21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        May 20, 2022